DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that US Patent Application Publication 2013/0062799 (“Jeong”) fails to teach “an upper cladding layer over the lower cladding layer and the core layer,” as recited in amended claim 1 (see Remarks at Page 5 Paragraph 4). Applicant points to Fig. 19. of Jeong, arguing that the upper clad 140a (asserted as the claimed upper cladding layer) is only over the asserted core layer 130, but is not over the intermediate clad 120 (asserted as the claimed lower cladding layer).
Jeong describes, “that respective core regions on both the surfaces of the intermediate clad 120 are filled with an ultraviolet curable resin 130,” (see Jeong at [0076]). 
Annotated Jeong Fig. 19 is shown below. Upper cladding layer 140a is clearly shown as over all other elements of the waveguide structure. The examiner notes that elements need not be indirect contact in order for one element to be considered the other.

    PNG
    media_image1.png
    246
    759
    media_image1.png
    Greyscale


Therefore, Jeong teaches an upper cladding layer (140a) over the lower cladding layer (120) and the core layer (130), as recited in amended claim 1.
Applicant’s arguments regarding Claims 2-3 and 5-8 depend on the above-discussed arguments regarding Claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2013/0062799 to Jeong et al. (“US1”).
Regarding Claim 1, US1 describes a high-density optical waveguide structure (see [0027]), comprising: a lower cladding layer (120) comprising a plurality of trenches (see Figs 18-20), a core layer (130), and an upper cladding layer (140a) over the lower cladding layer and the core layer; wherein an optical waveguide material is filled in each of the plurality of trenches to form the core layer (see Figs 18-20 and [0074]-[0077).
Regarding Claim 4, US1 describes the longitudinal cross-sectional shape of the plurality of trenches in the lower cladding layer as rectangular (see Figs 18-20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1 above, and further in view of US Patent Application Publication 2012/0155822 to Yanagisawa et al. (“US2”).
Regarding Claim 2, US1 describes a high-density optical waveguide structure as discussed herein with respect to Claim 1. US1 does not describe a reflective film on an inner wall of each of the plurality of trenches in the lower cladding layer. US2 describes a reflective film (30) on an inner walls (S) of each of the plurality of trenches (22x) in the lower cladding layer (30, see [0070]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the reflective layer of US2 in the waveguide structure of US1. The motivation for doing so would have been to allow for coupling with good reliability (see US2 at [0102]).
Regarding Claim 3, US2 describes reflective film has a thickness of from0.1 nm to 50 pm (see US2 at [0071]).
Regarding Claim 6, US2 describes the material of the reflective film as a metal (see [0071]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1 above, and further in view of US Patent Application Publication 2010/0172620 to Nanai (“US3”).
Regarding Claim 5, US1 describes a high-density optical waveguide structure as discussed herein with respect to Claim 1. US1 does not describe the optical waveguide material as one of the claimed materials. US3 describes a waveguide formed using a waveguide material of epoxy resin (see US3 at [0054]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the waveguide material of US3 in the waveguide structure of US1. The motivation for doing so would have been to improve the flexibility of the waveguide (see US3 at [0001]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1 above, and further in view of US Patent Application Publication 2004/0033446 to Kim et al. (“US4”) and WO 2018/013122 to Intel Corporation (“WO1”), cited in Applicant’s IDS of 06 November 2020.
Regarding Claim 7, US1 describes a high-density optical waveguide structure as discussed herein with respect to Claim 1. US1 does not describe a printed circuit board and the further layers claimed. US4 describes a printed circuit board comprising a waveguide structure (see [0040]) comprising a first circuit layer, a dielectric layer over the first circuit layer, and a second circuit layer over the dielectric layer, (see [0041]  describing a printed circuit board having first circuit layer, a dielectric substrate, and a second circuit layer), a surface treatment layer (see [0052]); wherein the dielectric layer comprises a hole (“via hole”) filled with a conductive medium (see [0051]-[0053]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the waveguide structure of US1 with the circuit board structure of US4 to allow for efficient and reliable transceiving of signals (see US4 at [0016]). Neither US1 nor US4 describe a solder resist layer. WO1 describes a solder resist layer (342, see [0040-[0042], [0053]-[0054]) used to form a solder layer. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the solder layer of WO1 with the obvious combination of US1 and US4. The motivation for doing so would have been to allow for the easy addition of electronic components (see WO1 at [0016]).
Regarding Claim 8, US4 describes dielectric layer material as epoxy resin, polyimide, polyphenylene ether or polytetrafluoroethylene, glass (see [0045]).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 are allowed.
Claim 9 stands as objected to for the reasons set forth in the previous Office Action, mailed 02 March 2022.
Claims 10-17 stand as allowable for the reasons set forth in the previous Office Action, mailed 02 March 2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874